Citation Nr: 0319854	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision rendered by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran failed to report to 
personal hearing scheduled with a traveling Judge from the 
Board at the RO in January 2001.  In February 2001, the Board 
remanded the veteran's claim in order to obtain additional 
treatment records concerning the veteran's claimed 
disability.  In March 2003, the Board reopened the veteran's 
claim for entitlement to service connection for residuals of 
a back disability based on the submission of new and material 
evidence.  The veteran's claim was further developed by the 
Board in March 2003 in order to obtain specified VA and 
private treatment records as well as a VA examination.  


REMAND

In March 2003, the Board undertook additional development of 
the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence as well as additional development.  In 
this case, the Board obtained records from the VA Medical 
Center in Little Rock, Arkansas concerning treatment for the 
veteran's lumbar disability from the period of January 1998 
to February 2003.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The record shows multiple addresses listed as the veteran's 
current mailing address.  In June 2003, information was sent 
to the veteran by the RO to one of the mailing addresses 
found in the file.  The packet was returned to sender with 
notification that the forwarding order had expired.  The 
veteran also failed to report to a VA examination scheduled 
in June 2003.  The notification of the scheduled VA 
examination was also mailed to same address referenced above 
in June 2003.    

Accordingly, this case is REMANDED for the following:

1.  The RO should verify the veteran's 
correct current mailing address.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159 (2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should make arrangements to 
obtain complete clinical records 
identified by the veteran.  The record 
indicates that the veteran was treated 
for residuals of a back injury by 
multiple treatment providers during the 
period of 1974 to the present.  Make 
arrangements to obtain treatment records 
from these providers, as listed in the 
Board's March 2003 development document:  
Dr. L.L. Hildreth; Dr. Harold Betton; Dr. 
Charles Fletcher; Dr. Wyatt (*practice 
given to Dr. Kevin Gray after death); 
Parkway Chiropractic Center; Dr. Charles 
R. Watson.  Treatment records from each 
specified private treatment provider 
should be obtained and associated with 
the file.   

4.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his lumbar 
disability.  The claims folder should be 
made available to the examiner for 
review.  The examiner should provide a 
diagnosis or diagnoses of the veteran's 
lumbar disability as well as provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
residuals of a lumbar disability are 
etiologically related to a lumbar injury 
sustained during his active military 
service.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a back injury in light of 
the evidence received since the October 
2002 Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since October 2002.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is reminded that it 
is his responsibility to keep VA up-to-date with his most 
current address.  See 38 C.F.R. § 3.159(a) (2002).  He is 
also hereby notified that, if an examination is scheduled, it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




